Citation Nr: 0713941	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-41 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1981. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran's claims file was 
subsequently transferred to the RO in St. Louis, Missouri.  

Procedural history

In an unappealed October 1999 rating decision, service 
connection was denied for PTSD.

In the April 2003 rating decision, the RO denied the 
reopening of the claim of service connection for PTSD.  The 
veteran perfected an appeal of that denial.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the April 2003 rating decision, service connection was 
granted for bipolar disorder, mixed type (claimed as 
depression) and a 30 percent disability rating was assigned, 
effective February 13, 2002.  The veteran did not express 
disagreement with the assignment of the 30 percent disability 
rating or the effective date of that rating.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In the April 2003 rating decision, an increased rating for 
service-connected chronic lumbosacral strain was denied.  In 
a May 2004 rating decision, increased ratings for grade 1 
spondylolisthesis of L4-L5 with mild degenerative arthritis 
and disc disease at L3-L4 and L4-L5, anal fissure with 
hemorrhoids, and a scar of the lower lip were denied.  In an 
August 2004 rating decision, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

To the Board's knowledge, the veteran has not expressed 
disagreement with any of those determinations.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  The only 
issue currently on appeal is as 
Stated on the first page of this decision.


REMAND

In a February 2005 statement, the veteran's representative 
indicated that the veteran wanted a personal hearing, either 
in person at the RO before the Travel Board or via 
videoconferencing equipment.

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should contact the veteran's 
representative to determine whether she 
wants a Travel Board hearing or a 
videoconference hearing.  After receiving 
a response, the RO should schedule the 
veteran for a hearing.  The veteran 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to her current address of record, with a 
copy to her representative.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



